Citation Nr: 0428620	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  02-17 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II claimed as a result of herbicide exposure.  


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied service connection for diabetes mellitus type 
II.  

This matter was remanded by the Board in December 2003 for 
additional development.  All remand directives were 
accomplished, and no further assistance is needed for an 
equitable adjudication of this case.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.  

3.  Diabetes mellitus II was not shown in service or for many 
years thereafter, and the competent medical evidence of 
record shows that the veteran's current diabetes mellitus 
type II is not related to his active service or any incident 
therein to include exposure to herbicides.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated, and may 
not be presumed to have been incurred in or aggravated, by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a January 2004 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The original rating decision on appeal that denied the 
veteran's claim was dated in May 2002, after the enactment of 
the VCAA.  The Board notes that the veteran did not receive a 
VCAA notice prior to the initial rating decision denying his 
service connection claim.  Nonetheless, the Board finds that 
the lack of such a pre-decision notice is not prejudicial to 
the veteran in this case.  A thorough development letter was 
provided to the veteran in March 2002 in which the RO 
informed the veteran of the evidence necessary to establish 
entitlement to benefits, the information still needed from 
the veteran, what the veteran could do to help, and what had 
been done to date and what remained to be done in assisting 
with the veteran's claim.  Additional development was then 
conducted.  

The VCAA notice was provided by the RO in January 2004 
pursuant to a Board Remand in December 2003.  The content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  It is also noted that 
after providing the veteran the January 2004 VCAA notice and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claim, as evidenced by the July 2004 
supplemental statement of the case (SSOC).  Thus, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claim.  The examination report provides the necessary medical 
opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6), 
3.313 (2004).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type II diabetes (also known 
as diabetes mellitus or adult-onset diabetes) shall be 
service connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The veteran's service medical records are silent regarding 
any complaints or findings of diabetes mellitus type II or 
any related symptomatology or complaints.  The July 1968 
separation examination is negative for any pertinent 
findings.  Likewise, the post-service medical evidence of 
record is negative for any notation of diabetes mellitus for 
many years after service separation.  

In a VA examination report dated in May 1998, it is noted 
that the veteran was acutely ill and hospitalized in October 
1997.  It was reported that he remained hospitalized for 67 
days.  It was also reported that during the course of his 
hospitalization, the veteran was diagnosed as having pleural 
effusion and chronic pancreatitis.  In a recitation of his 
past medical history, the veteran reportedly had a prior 
history of moderate alcohol intake of 6 to 7 beers per day 
for most of the days of the week for over 30 years.  No 
history of or a diagnosis of diabetes or any reference to 
symptoms associated with diabetes was indicated in the 
examination report.  

In an August 1998 rating decision, entitlement to nonservice-
connected pension was granted.  

VA outpatient records dated from December 1997 to October 
2001 are associated with the claims folder.  In a December 
1999 record reflecting results from laboratory studies, the 
veteran's glucose level was reportedly elevated.  The 
examiner indicated a need to rule out diabetes mellitus.  In 
an April 2000 record, a past history of diabetes mellitus is 
noted, in addition to chronic hepatitis and chronic 
pancreatitis.  Later medical records show treatment for 
diabetes and controlled diabetes mellitus.  

The veteran's claim of service connection for diabetes 
mellitus claimed as due to exposure to Agent Orange was 
received in March 2002.  

During a VA examination dated in April 2002, the claims 
folder was not available for review.  In a recitation of the 
veteran's past medical history, it is noted that diagnoses of 
cirrhosis, chronic pancreatitis, and alcohol dependence were 
first shown in medical records dated in October 1997.  The 
veteran reported that he had quit alcohol use in 1997 when he 
underwent pancreatic cyst surgery.  He also reported that a 
diagnosis of chronic pancreatitis was made in 1997 and a 
diagnosis of diabetes followed in 1998.  The examiner 
concluded that diabetes mellitus could be etiologically 
related to the veteran's chronic pancreatitis.  

A medical opinion by a VA medical consultant was provided in 
May 2002.  The veteran's diabetes mellitus type II was 
reported to be secondary to chronic pancreatitis and not to 
exposure to Agent Orange.  

A May 2002 rating decision denied service connection for 
diabetes mellitus type II and chronic pancreatitis.  
In December 2003, the Board remanded this matter for further 
development.  

A June 2004 addendum to the prior VA examination indicates 
that a review of the claims folder and electronic reports had 
been done in conjunction with the Board's remand.  The 
examiner noted that there was evidence in this veteran's case 
of a long-standing history of alcohol dependence with 
pancreatitis as a consequence of alcohol intake and 
subsequent development of diabetes mellitus.  The examiner 
rendered an opinion that based on the evidence of record, it 
was very likely that the veteran's condition of diabetes 
mellitus type II was etiologically a consequence of chronic 
pancreatitis.  

There is no evidence during service or within the year 
following service of diabetes mellitus.  In fact, there is no 
indication of diabetes mellitus until many years following 
service as shown by the laboratory results of December 1999 
indicative of elevated glucose levels and a diagnosis of 
diabetes mellitus type II in April 2000.  There is no 
evidence that attributes the veteran's diabetes to disease or 
injury in service.  Indeed the veteran does not suggest that 
his diabetes was first shown in service.  His sole contention 
is that his diabetes was due to Agent Orange exposure during 
service.  

In light of the veteran's service in Vietnam during the 
relevant period, he is presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. 
§§ 3.307(a)(6); 3.313(a) (2004).  Additionally, the veteran 
has been diagnosed as having diabetes mellitus II.  Thus, he 
is presumed to have a diagnosis of diabetes mellitus type II 
due to exposure to Agent Orange.  

Nonetheless, affirmative evidence of record to supports the 
conclusion that the veteran's diabetes mellitus type II was 
not incurred during service.  The record contains medical 
opinions rendered by VA examiners that definitively link the 
veteran's diabetes to his chronic pancreatitis, which was not 
shown to be service connected.  Thus, affirmative evidence 
has been presented to effectively rebut service incurrence.  
38 C.F.R. § 3.307(6)(d)(1).  There is no medical evidence 
contrary to the two VA medical opinions.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for diabetes mellitus type II due to service to 
include exposure to herbicide agents while serving in 
Vietnam.  Although the veteran's diabetes was presumed to be 
due to herbicide exposure, the evidence of record rebuts that 
presumption.  


ORDER

Service connection for diabetes mellitus type II is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



